Citation Nr: 1525559	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  04-41 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to restoration of an initial 50 percent evaluation for limitation of motion of the low back with fractured vertebra, effective from November 25, 2013.

2.  Entitlement to an initial evaluation in excess of 50 percent for limitation of motion of the low back with fractured vertebra.

3.  Entitlement to an initial compensable evaluation for left lower extremity radiculopathy, prior to November 25, 2013.

4.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy, since November 25, 2013.

5.  Entitlement to an initial compensable evaluation for right lower extremity radiculopathy, prior to November 25, 2013.

6.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy, since November 25, 2013.

7.  Entitlement to a finding of total disability based on individual unemployability (TDIU), prior to October 23, 2013.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1980 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2003, rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for a low back disability described as "lumbar radiculopathy with two millimeter disc bulges at L4-5 and L5-S1."  The Veteran appealed the assigned evaluation as well as the assigned effective date.  The appeal with regard to effective date was resolved in a September 2012 Board decision.

In a March 2015 rating decision issued during the pendency of the appeal, the RO granted separate evaluations for the left and right lower extremity radiculopathies, effective from November 25, 2013.  The RO also awarded TDIU, effective from October 23, 2013.  However, the evaluations for radiculopathy and entitlement to TDIU are each part and parcel of the pending appeal stemming from the September 2003 rating decision.  The grant of service connection at that time clearly encompassed both orthopedic and neurological manifestations, and the Veteran has referred to his unemployability since the time of his original claim.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994); Rice v. Shinseki, 22 Vet. App. 447 (2009).  The RO additionally reduced the evaluation for the orthopedic aspect of the limitation of motion of the low back with fractured vertebra,; the propriety of such is therefore part of the continuing appeal.  

The issues have been characterized as above to best reflect the questions before the Board, the allegations of the Veteran, the evidence of record, the disability manifestations encompassed by each issue, and the procedural posture of the appeal.

The Veteran testified at an October 2010 personal hearing held before a Veterans Law Judge (VLJ) via videoconference from the RO; a transcript of the hearing is associated with the claims file.  A VLJ who conducts a hearing is required to participate in the adjudication of the claims which were the subject of testimony.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  However, in June 2012, the Veteran was notified that the VLJ was no longer employed by the Board; he was offered a new hearing, but failed to respond to the offer.  As per the notification letter, the Board therefore presumed the Veteran did not desire another hearing.

The Board in November 2010 and September 2012 remanded the appeal for additional development; it is now returned for further appellate consideration.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issue of entitlement to service connection for a right wrist disability was raised by the record in a June 2012 submission, and the claim was referred to the Agency of Original Jurisdiction (AOJ) in September 2012.  However, it does not appear that the claim has yet been adjudicated by the AOJ.  Therefore, the Board still does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  No actual improvement was demonstrated in the Veteran's low back disability; limitation of motion remained severe, with deformity of a vertebral body.

2.  At no time during the pendency of the appeal has there been shown pronounced intervertebral disc disease with little intermittent relief of neurological symptoms, ankylosis of any or all spinal segments, or involvement of the spinal cord.

3.  Prior to May 28, 2009, left lower extremity radiculopathy was manifested by no worse than mild sensory impairment and intermittent radiation of pain; there was little or no impairment of motor function.

4.  Since May 28, 2009, left lower extremity radiculopathy has been manifested by no worse than moderate sensory impairment and intermittent radiation of pain; there was no impairment of motor function.

5.  Prior to November 25, 2013, right lower extremity radiculopathy was manifested by complaints of intermittent pain, with no sensory or motor function impairment.

6.  Since November 25, 2013, right lower extremity radiculopathy has been manifested by no worse than mild sensory impairment and intermittent radiation of pain, with no impairment of motor function.

7.  Prior to October 23, 2013, the Veteran's service-connected low back disability, left lower extremity radiculopathy, and right lower extremity radiculopathy combined to an evaluation of at least 60 percent disabling; all arose from a single etiology.

8.  Prior to October 23, 2013, the Veteran was rendered unable to secure and follow substantially gainful employment due to his service-connected low back disability, left lower extremity radiculopathy, and right lower extremity radiculopathy.


CONCLUSION OF LAW

1.  The criteria for restoration of a 50 percent evaluation for a low back disability effective from November 25, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5285 and 5292 (2002); 38 C.F.R. §§ 3.951, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

2.  The criteria for an initial evaluation in excess of 50 percent for a low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59,4.71a, Diagnostic Codes 5285 and 5292 (2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

3.  The criteria for an increased initial 10 percent evaluation, but no higher, for left lower extremity radiculopathy are met, prior to May 28, 2009.  38 U.S.C.A. §§ 1155, 5107 (West2 014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.1124a, Diagnostic Code 8520 (2014).

4.  The criteria for an initial 20 percent evaluation, but no higher, for left lower extremity radiculopathy, since May 28, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West2 014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.1124a, Diagnostic Code 8520 (2014).

5.  The criteria for a separate, compensable evaluation for right lower extremity radiculopathy prior to November 25, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West2 014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.1124a, Diagnostic Code 8520 (2014).

6.  The criteria for an initial evaluation in excess of 10 percent for right lower extremity radiculopathy since November 25, 2013, are not met.  38 U.S.C.A. §§ 1155, 5107 (West2 014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.1124a, Diagnostic Code 8520 (2014).

7.  The criteria for entitlement to TDIU are met prior to October 23, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.3, 4.16(a), 4.18 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  The Court of Appeals for Veterans Claims (CAVC or the Court) has made clear that TDIU is not a separate claim, but is instead part and parcel of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  All the appeals before the Board arise from the same increased rating appeal, and hence the grant of a total disability on any basis represents a full grant of the maximum benefit possible.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


Evaluations

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The criteria for rating disc disease and disabilities of the spine were twice revised while the appeal was pending (effective September 23, 2002 and September 26, 2003, respectively).  For the period prior to September 23, 2002, only the criteria under 38 C.F.R. § 4.71a (2002) are applicable.  For the period of September 23, 2002, to September 26, 2003, the criteria under both 38 C.F.R. § 4.71a (2002) and (2003) are applicable.  Since September 26, 2003, both prior incarnations of the criteria and the current criteria under 38 C.F.R. § 4.71a (2011) may be applied.  In no case, however, may an evaluation be reduced based on a change in the applicable criteria, unless actual improvement is shown.  38 C.F.R. § 3.951(a).

Under 38 C.F.R. § 4.71a, Code 5293 (2002) a 10 percent rating was assigned for mild intervertebral disc syndrome (IVDS).  A 20 percent rating was in order for a moderate IVDS, with recurring attacks.  A 40 percent rating required a severe IVDS with recurring attacks with intermittent relief.  For pronounced IVDS, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief, a 60 percent evaluation was assigned.  38 C.F.R. § 4.71a, Code 5293 (2002).

Alternatively, a lumbar spine disability could have been evaluated as lumbosacral strain under Code 5295; this was rated the same as sacro-iliac injury and weakness under Code 5294.  Slight subjective symptoms were noncompensable.  Characteristic pain on motion was rated 10 percent disabling.  With muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in a standing position, a 20 percent evaluation was assigned.  A 40 percent rating was warranted for severe strain, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending when standing, loss of lateral motion with arthritic changes, narrowing or irregularity of joint spaces, or some of the preceding with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 5295 (2002).

Limitation of motion of the lumbar spine was rated under Code 5292.  Slight limitation was 10 percent disabling, moderate limitation was 20 percent disabling, and severe limitation was 40 percent disabling.  38 C.F.R. § 4.71a, Code 5292 (2002).

Finally, under Code 5285, for residuals of fractures of the vertebra, a 100 percent rating was assigned where spinal cord injury was involved, the Veteran was bedridden, or long leg braces were required.  A 60 percent rating was assigned if there was no cord involvement or ab normal mobility requiring a neck brace.  The criteria further provided that in all other cases, meaning where the 100 or 60 percent criteria were not met, ratings were to be assigned based on limitation of motion or muscle spasm.  In those cases, 10 percent was to be added to the evaluation for demonstrable deformity of a vertebral body.  38 C.F.R. § 4.71a, Code 5285 (2002).

Code 5293 was revised effective September 23, 2002; Codes 5285, 5292, 5294, and 5295 were unchanged.  The new Code 5293 criteria provided that IVDS should be evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  The revised Code 5293 provided that an evaluation of 10 percent was assigned for incapacitating episodes lasting at least one week but less than two.  A 20 percent rating was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  An evaluation of 40 percent was warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  For incapacitating episodes lasting at least six weeks over the prior 12 months, a 60 percent evaluation was assigned.

Note (1) to revised Code 5293 provided that, "an incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides: When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Code 5293 (2003).

The criteria for rating other disabilities of the spine were again revised effective September 26, 2003; this included a changing of Diagnostic Codes.  Codes 5285, 5292, 5293, 5294, and 5295 were eliminated.  Code 5237 now applies to lumbosacral strain.  No separate Code is provided for limitation of motion.  IVDS was renumbered as Code 5243, which provides that IVDS is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a.  The actual criteria under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes are the same as were effective under Code 5293 on September 26, 2003.

Under the General Rating Formula for Diseases and Injuries of the Spine, applicable under both Codes 5237 and 5243, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a (2014).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  Note 2 following the General Rating Formula.  38 C.F.R. § 4.71a (2014).

The Board observes the words "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.  Although the criteria under Diagnostic Codes 5290 through 5292 (2002) were less defined that the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association Guides to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509, 56512 (Sept. 4, 2002).  In other words, even though pre-2003 regulations did not define normal range of motion for the spine, the current definition is based on medical guidelines in existence since 1984, and the Board can consider the current ranges of motion to rating spine disabilities under the old criteria.

Moreover, under both the old and new criteria for evaluation of the spine, it is possible to assign separate ratings for neurological symptoms related to the back disability, in addition to and simultaneous with those assigned for the orthopedic manifestations.  See Code 5285 (2002), General Rating Formula for Diseases and Injuries of the Spine (2014); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The limitation on such ratings is that pyramiding is not permitted; ratings assigned must reflect separate and distinct manifestations, and the symptoms and criteria may not overlap.  38 C.F.R. § 4.14.  Under the current criteria, only Code 5243, for IVDS under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, includes such overlap.  38 C.F.R. § 4.71a (2014).  Under the older criteria, Code 5293 and, arguably, Codes 5285 and 5295 included overlap, depending on how they were applied.

The Veteran's lower extremity radiculopathies are rated under Codes 8520, for sciatic nerve involvement on the right, and 8726, for femoral nerve involvement on the left.  These Codes were assigned based on the findings of the November 2013 VA examiner, who found both femoral and sciatic nerve impairments based on the nerve roots involved.  However, earlier examinations, in September 2003, June 2009, and December 2006, identify solely the sciatic nerve, based on the disc problems at L4-5 and L5-S1.  The Board therefore finds that it is most appropriate to rate both legs under Code 8520, for the sciatic nerve.  Additionally, this Code includes higher potential evaluations and more intervals of evaluation, which are beneficial to the Veteran.

Code 8520 assigns an 80 percent rating for complete paralysis of the sciatic nerve.  This marked by dropping and dangling of the foot, no active movement of the muscles below the knee, and weakened or, rarely, absent knee flexion.  Incomplete paralysis is also compensable.  Mild impairment is 10 percent disabling, moderate impairment is 20 percent disabling, moderately severe impairment is 40 percent disabling, and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  38 C.F.R. § 4.124a, Code 8520.  The schedule also provides that when there is no motor impairment, and the nerve involvement is wholly sensory, a maximum evaluation of moderate impairment should be assigned.  38 C.F.R. § 4.124a.

      Restoration

In the September 2003 rating decision, the RO assigned an initial 50 percent rating for the Veteran's low back disability, based on the evaluation criteria which were in place at the time of the filing of the reopened claim in April 2001.  The discussion in the rating decision makes clear that the evaluation was assigned based on severe limitation of motion of the lumbar spine under Code 5292, with a 10 percent bump from Code 5285 for the deformity of the vertebral body.  This rating included no consideration of any neurological manifestations, despite labeling of the disability as radiculopathy and listing of Code 5243 (IVDS) on the Codesheet.

In March 2015, the RO reduced the evaluation for the low back disability to 40 percent while simultaneously granting separate evaluations for lower extremity radiculopathies.  Application of the due process provisions for reductions under 38 C.F.R. § 3.105(e) were not applied because the overall disability rating was not reduced; it in fact increased.

The RO argued that it was merely applying the newer rating criteria to the Veteran's long-standing disability, as they were more advantageous.  However, this ignores the fact that prior to the March 2015 rating decision, the Veteran had never been compensated for any neurological manifestations.  His compensation was based entirely upon the orthopedic aspect of his disability, limitation of motion.

The RO's discussion makes evident that this aspect of the disability did not actually improve.  Motion was still limited to 30 degrees of flexion, or in the severe range.  The Veteran had still sustained a vertebral fracture, which showed deformity.  The clinical findings considered in March 2015 were substantially the same as in September 2003.

The Board therefore finds that the reduction in evaluation for the low back disability was based on a change in the rating schedule; Codes 5285 and 5292 had been eliminated, and no 50 percent rating was available under the amended criteria in the absence of unfavorable ankylosis of the thoracolumbar spine.  Reduction on that basis is prohibited.  38 C.F.R. § 3.951(a).  Accordingly, the reduction in evaluation of the low back disability was void ab initio, and restoration of the 50 percent rating for the orthopedic aspect of the Veteran's low back disability is required.

	Rating in Excess of 50 percent for the Low Back

Under no set of potentially applicable criteria is a rating in excess of 50 percent warranted for the Veteran's low back disability.  Under the oldest criteria, a 60 percent rating would be assigned only for fractured vertebra that results in abnormal mobility (Code 5285), or for ankylosis (complete bony fixation) of the spine at a favorable angle (Code 5286), or for pronounced IVDS (Code 5293).  Under the newer criteria, incapacitating episodes totalling six weeks or more in a 12 month period, or unfavorable ankylosis of the entire spine would be required for a higher evaluation.  

There is no showing or allegation of ankylosis at any time during the appellate period.  While the Veteran does report, and doctors comment on, the existence of pain throughout his range of motion at times, the Veteran has retained movement throughout the period under consideration.  There is no fixation of any portion of the spine.  

Further, that movement has been normal, if somewhat strained and painful at times.  He continues to walk, with some use of a cane.  He is slow, and his gait has been noted to be wide and favors the left leg, but he remains mobile.

Finally, no incapacitating episodes of 6 weeks or more have been reported in any single 12 month period.  Even following re-injury of the back in 2002, no bed rest was prescribed.  The Veteran has remained active, if limited, throughout the appeal.  Additionally, the Board notes that because all criteria allow orthopedic and neurological manifestations to be simultaneously rated, and the older criteria provide a higher evaluation for the orthopedic aspect of the disability, the pre-September 2003 criteria are more beneficial to the Veteran and therefore must be applied.  Application of the newer Code 5243 criteria would requires consideration of the orthopedic and neurological together to assign a rating in excess of 50 percent, and this would not be to the Veteran's advantage.

Accordingly, no evaluation in excess of 50 percent for the service-connected low back disability is warranted.  

	Left Lower Extremity Radiculopathy

The Veteran has throughout the appellate period complained of pain radiating from his back into his legs, as shown in treatment and examination records.  At the September 2003 VA contract examination, the examiner noted that reflexes were normal in both legs, but sensation was diminished in the left leg, consistent with L5 and S1 impairment.  Motor strength was also mildly decreased in the left leg, to 4.5/5.  No significant muscle atrophy was noted.

In December 2005, a VA examiner noted a completely normal neurological examination; he commented that the Veteran's continued complaints of radiating pain and physical reactions on examination were inconsistent with clinical findings.  Motor strength was also excellent.

At a December 2006 examination, there was good muscle tone bilaterally and strength was 5/5.  The left leg did demonstrate decreased sensation compared to the right, but reflexes were all intact and symmetrical.  

By a May 2009 examination, the Veteran focused his complaints on the left leg.  He described pain and, particularly, numbness.  On physical examination, reflexes were decreased at the knee and absent at the ankle.  There was no motor weakness, but stemming from L5-S1, there was "sensory loss of about 80% using the pinprick" test.  

At the November 2013 examination, the Veteran reported pain in both legs.  Muscle strength was normal in both lower extremities, and there was no atrophy.  Reflexes were normal in the knees and ankles.  Sensation to light touch was decreased throughout the left leg, and in the lower right leg.  Pain was not constant in the legs, but the Veteran reported intermittent mild pain on the right and moderate intermittent pain on the left.  Paresthesias and numbness were each moderate in the left and the right leg.  Overall, the examiner felt the right leg radiculopathy was mild, and the left leg moderate.  

The Board finds that a 10 percent evaluation for left leg radiculopathy is warranted prior to May 28, 2009.  Objective testing shows fairly consistent mild sensory loss in the left leg, with little or no motor impairment; only one examiner noted slight muscle weakness in an early examination which was not shown on later repeated evaluations.  While the Veteran described occasion pain radiating from his back, no doctor notes any functional impairment of the leg due to such.  The Board therefore finds the impairment to be wholly sensory prior to May 28, 2009.  Further, as the lost sensation is not described as extensive or complete, it is best characterized as mild, consistent with the Schedular guidance for sensory loss.  

Accordingly, a 10 percent evaluation, but no higher, for left lower extremity radiculopathy is warranted for the appellate period prior to May 28, 2009, under Code 8520.

However, as of the May 28, 2009, VA examination, a definite worsening of the left leg radiculopathy occurred.  While there continues to be no motor impairment or weakness, examiners have noted a more extensive sensory impairment.  One noted it as an 80 percent loss of sensation to pinprick, while another generally described it as moderate.  Therefore, a higher, 20 percent evaluation is warranted under Code 8520 from the date of the examination, for moderate sensory impairment involving the sciatic nerve.

No higher evaluation is permissible in the absence of motor impairment or muscle function.  

	Right Lower Extremity Radiculopathy

While the Veteran has made complaints of radiating pain in both legs throughout the appellate period, as reflected in treatment and examination reports, the evidence of record overall does not support assignment of ratings in excess of those currently assigned.

Prior to November 25, 2013, no compensable evaluation is warranted.  Motor and sensory functions were normal in the right leg at the September 2003, December 2005, December 2006, and May 2009 examinations, and reflexes were all intact.  These repeated and consistent objective findings outweigh the subjective complaints of the Veteran; the Board notes that these are not entirely consistent, varying in degree of severity and frequency, and several doctors noted that the Veteran's reports were at times at odds with his observed behaviors and clinical findings.

Since November 25, 2013, a 10 percent evaluation has been assigned.  The examiner on that date noted symptomatology consistent with a mild sensory impairment of the right calf and foot area.  Muscle strength and reflexes were intact, indicating that the disability was purely sensory.  The Veteran did report mild intermittent pain and moderate degrees of numbness and paresthesias.  Overall, the radiculopathy was described as mild in nature; while subjectively some symptoms were "moderate," there is no clinical corroboration of such.  The disability picture presented for the right leg radiculopathy does not merit an evaluation in excess of 10 percent under Code 8520 after November 25, 2013.

	Extraschedular

Consideration has been given to the possibility of assignment of extraschedular evaluations under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  Such is addressed here as TDIU; additionally, there is no symptomatology unassociated with a known disability.

With regard to 38 C.F.R. § 3.321, the applied criteria fully encompass and consider the Veteran's reports of pain and sensory impairment, particularly with regard to the impact of that pain on function.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The separate evaluations for each manifestation ensure that the full disability picture is considered and compensated by the Schedule.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. §§ 3.340, 4.16(a).  VA must consider a Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). Age, however, is not a factor for consideration.  38 C.F.R. § 4.19.  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a) . 

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent. 38 C.F.R. § 4.16(a).  The Veteran's limitation of motion of the low back and the radiculopathies of the left and right lower extremities combine to at least a 60 percent evaluation at all times during the appellate period.  38 C.F.R. §§ 4.25, 4.26.  Moreover, because they all arise from a common etiology, regulations allow them to be counted as a single disability for purposes of TDIU.  38 C.F.R. § 4.16(a)(2).  The basic Schedular eligibility threshold is met.

The Veteran has been found unemployable since October 23, 2013, the date on which his depression was service-connected; the grant was based on the impact of all his disabilities, and not just the psychiatric condition.  The Board here considers only the appellate period prior to that grant; only the low back disabilities were extant at that time.  (Hemorrhoids were service-connected, but not compensable and have no functional impact at this time.)

At all times during the appeal, doctors have agreed that the low back condition and associated neurological problems preclude any employment requiring heavy labor.  Even lighter physical activity is proscribed; doctors note prohibitions on stooping, lifting and carrying low to moderate weight, standing or walking for extended periods, and even sitting for extended time.  The Board notes that twice the Veteran has attempted to work and gone out on workers' compensation.  He avers that this history alone disqualifies him as a potential employee in most employer's eyes.

The Board has also considered whether the Veteran could undertake sedentary employment.  He does have some degree of college education, and has experience in stock and inventory.  However, doctors have commented that medications for his back-related pain can impact his concentration and mental faculties, and he has physical problems standing, sitting, or walking for extended times.  

The Board therefore finds that prior to October 23, 2013, the Veteran was unable to secure and follow substantially gainful employment due to his service-connected low back disability, to include the orthopedic and neurological manifestations.  

The Board has considered whether a claim of entitlement to special monthly compensation must be inferred based upon this award of benefits.  See Akles v. Derwinski, 1 Vet. App 118 (1991).  However, there is no reasonable likelihood of entitlement.  No loss of use of any extremity is shown or alleged, and because the award of TDIU is based on the combined effect of several disabilities, it cannot support an award of statutory housebound.  38 C.F.R. § 3.350.


ORDER

Restoration of an initial 50 percent evaluation for limitation of motion of the low back with fractured vertebra from November 25, 2013, is granted.

An initial evaluation in excess of 50 percent evaluation for limitation of motion of the low back with fractured vertebra is denied.

An increased, 10 percent evaluation, but no higher, for left lower extremity radiculopathy, prior to May 28, 2009, is granted.

An increased, 20 percent evaluation, but no higher, for left lower extremity radiculopathy, from May 28, 2009, to November 25, 2013, is granted.

An initial evaluation in excess of 20 percent for left lower extremity radiculopathy since November 25, 2013, is denied.

An initial compensable evaluation for right lower extremity radiculopathy, prior to November 25, 2013, is denied.

An initial evaluation in excess of 10 percent for right lower extremity radiculopathy since November 25, 2013, is denied.

Entitlement to TDIU prior to October 23, 2013, is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


